EXHIBIT UNAUDITED PRO FORMA CONDENSED CONSOLIDATED FINANCIAL INFORMATION The following tables set forth unaudited pro forma condensed consolidated financial information of Berry Plastics as of and for the year ended September 26, 2009 ("fiscal 2009") have been derived by application of pro forma adjustments to our audited historical consolidated financial statements included in this prospectus. The unaudited pro forma condensed consolidated balance sheet gives effect to the Pliant Transaction as if it had occurred on September 26, 2009. The unaudited pro forma condensed consolidated statements of operations give effect to the Pliant Transaction as if it had occurred on the first day of the fiscal period. The unaudited pro forma condensed consolidated financial information includes adjustments directly attributable to the Pliant Transaction and the costs associated with the financing to fund the acquisition that are expected to have a continuing impact on us.The pro forma adjustments are described in the notes accompanying the unaudited pro forma condensed consolidated financial information.The pro forma adjustments are based upon available information and certain assumptions we believe are reasonable. The Pliant Transaction will be accounted for using the purchase method of accounting.Pliant was acquired by Berry Plastics on December 3, 2009.The purchase accounting allocations in the Pliant Transaction will be determined at a later date and depend on a number of factors, including the final valuation of our tangible and identifiable intangible assets acquired and liabilities assumed in the Pliant Transaction.Berry Plastics has included the tangible fixed assets that were present in the historical Pliant financial statements at September 26, 2009 and has allocated a portion of the excess purchase price to intangible assets based on the historical allocation of identifiable intangible assets in prior transactions.The remaining excess proceeds have been accounted for as goodwill.This valuation will be based on the actual identifiable tangible and intangible assets and liabilities that existed as of the closing date of the Pliant Transaction. The unaudited pro forma condensed consolidated financial information does not purport to represent what our results of operations and financial condition would have been had the Pliant Transaction actually occurred as of the dates indicated, nor does it project our results of operations for any future period or our financial condition at any future date. The unaudited pro forma condensed consolidated financial information should be read in conjunction with “Risk Factors,” “Selected Berry Plastics Historical Financial Data,” “Selected Pliant Historical Financial Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” and our and Pliant’s historical consolidated financial statements included elsewhere in this prospectus. 1 Berry Plastics Corporation Unaudited Pro Forma Condensed Consolidated Balance Sheet As of September 26, 2009 ($ in millions) Berry Plastics Historical Pliant Historical Pro Forma Adjustment Pro Forma Cash $ 10.0 $ 35.7 $ (35.7 ) (a) $ 10.0 Accounts receivable, net 333.2 114.0 — 447.2 Inventory 374.0 89.8 — 463.8 Deferred income taxes 44.0 11.4 — 55.4 Prepaid expenses and other current assets 30.4 12.9 — 43.3 Total current assets 791.6 263.8 (35.7 ) 1,019.7 Property, plant and equipment, net 875.6 252.4 — 1,128.0 Goodwill, intangible assets, and deferred costs 2,538.6 6.5 329.3 (c) 2,874.4 Other assets 195.2 7.9 — 203.1 Total assets $ 4,401.0 $ 530.6 $ 293.6 $ 5,225.2 Accounts payable $ 229.8 $ 61.5 14.1 (d) $ 305.4 Accrued expenses and other current liabilities 192.9 46.9 15.0 (d) 254.8 Current portion of long-term debt 17.5 63.6 (63.6 )(f) 17.5 Total current liabilities 440.2 172.0 (34.5 ) 577.7 Long-term debt 3,342.2 — 617.3 (e) 3,959.5 Deferred income taxes 194.9 22.8 28.2 (b),(g) 245.9 Other long-term liabilities 102.0 38.6 1.6 (d) 142.2 Liabilities subject to compromise — 868.7 (868.7 )(f) — Stockholders’ equity 321.7 (571.5 ) 549.7 (b) 299.9 Total liabilities and equity $ 4,401.0 $ 530.6 $ 293.6 $ 5,225.2 Berry Plastics Corporation Unaudited Pro Forma Condensed Consolidated Statement of Operations Fiscal
